Per Curiam.
Whatever the status of petitioner (a clerk in the office of the clerk of the county of the Bronx) may be generally or under other specific statutes, rules and regulations, it seems clear that he is not, under Local Law 26 of 1937 (Administrative Code of the City of New York, § B40-6.1) a person “ in the service of the city * * * ” in a “ department of the city.” He, accordingly, is not entitled to the benefits of said law.
*223The order, therefore, should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Order unanimously affirmed, with twenty dollars costs and disbursements.